DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sun Lehmann on 4/27/2021.
The application has been amended as follows: 
In claim 9, in line 1, please delete the “5 “and replace with “8”, such that claim 9 will depend from claim 8.

Allowable Subject Matter

Claims 1, 3, 6-9, 12-14, 18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or fairly suggest an optically clear adhesive composition comprising about 0.3 to 15 % of a mixture of UV absorbers comprising (i) about 0.1 to about 5% hydroxyphenyl benzotriazole or its derivatives; (ii) about 0.1 to 5% of benzophenone or its derivatives; and (iii) about 0.1-5% % hindered amine light stabilizer and about 85 to about 99.7 % of a thermal curable silicon pressure sensitive adhesive comprising about (i) about 94.5% to about 99.998% vinyl functional silicone, (ii) about 0.001 to about 5% of a hydride functional siloxane polymer or oligomer; and (iii) about 0.001 to about 0.5% of a Pt catalyst, wherein said optically clear adhesive composition has a percent transmittance (%T) of less than 10 % at less than 380 nm and greater than 90% at greater than 410 nm, measured by the claimed testing method.  
The prior art, alone in combination, fails to expressly teach and/or fairly suggest an optically clear adhesive composition comprising about 0.3 to 15 % of a mixture of UV absorbers comprising (i) about 0.1 to about 5% hydroxyphenyl benzotriazole or its derivatives; (ii) about 0.1 to 5% of benzophenone or its derivatives; and (iii) about 0.1-5% % hindered amine light stabilizer and about 85 % to about 99.7 % of a silicone pressure sensitive adhesive comprising:  (i) about 99.5% to about 99.999% (meth)acry;oxy functional silicone and (ii) about 0.001 to about 0.5% of a photoinitiator catalyst, wherein said optically clear adhesive composition has a percent transmittance (%T) of less than 10 % at less than 380 nm and greater than 90% at greater than 410 nm, measured by the claimed testing method.
The prior art, alone in combination, fails to expressly teach and/or fairly suggest an optically clear adhesive composition comprising about 0.3 to 15 % of a mixture of UV absorbers comprising (i) about 0.1 to about 5% hydroxyphenyl benzotriazole or its derivatives; (ii) about 0.1 to 5% of benzophenone or its derivatives; and (iii) about 0.1-5% % hindered amine light stabilizer and about 85 % to about 99.7 % of a UV curable polyisobutylene-based pressure sensitive adhesive composition comprising:  (i) about 1 to about 30% of a (meth)acrylate monomer, a (meth)acrylate oligomer or mixtures thereof; (ii) about 10 to about 90% a polyisobutylene polymer (iii) about 5% to about 50% a liquid diluent, a tackifier, or mixtures thereof; and (iv) about 0.001 to 5% a photoinitiator, wherein said optically clear adhesive composition has a percent transmittance (%T) of less than 10 % at less than 380 nm and greater than 90% at greater than 410 nm, measured by the claimed testing method.
The prior art, alone in combination, fails to expressly teach and/or fairly suggest an optically clear adhesive composition comprising about 0.3 to 15 % of a mixture of UV absorbers comprising (i) about 0.1 to about 5% hydroxyphenyl benzotriazole or its derivatives; (ii) about 0.1 to 5% of benzophenone or its derivatives; and (iii) about 0.1-5% % hindered amine light stabilizer and about 85 % to about 99.7 % of  a UV curable styrenic block copolymer-based pressure sensitive adhesive comprising: (i) about 5% to about 30% of a (meth)acrylate monomer, or a (meth)acrylate oligomer, or mixtures thereof, (ii) about 5% to about 30% a styrenic block copolymer having fully hydrogenated and saturated soft blocks; (iii) about 55% to about 79.99% a liquid diluent, a tackifier, or mixtures thereof, and (iv) about 0.01% to about 5% a photoinitiator, wherein said optically clear adhesive composition has a percent transmittance (%T) of less than 10 % at less than 380 nm and greater than 90% at greater than 410 nm, measured by the claimed testing method. 
The closest prior art would be to Zhang et al which sets forth an optically clear adhesive composition comprising a base polymer composition (similar to the claimed pressure sensitive adhesive components) and a UV absorber comprising at least a hydroxyphenyl benzotriazole or hydroxybenzophenone, wherein it is disclosed as a further additive a hindered light amine stabilizer can be added to the composition.  The primary difference is Zhang does not set forth the use of all three UV absorber compounds as instantly claimed in said adhesive compositions.  Zhang sets forth the overall UV absorber addition to the composition is from about 5 % or less, preferably from 0.3 to 3 wt. %.  This amount allows the improvement in the stability of an electrical conductor by keeping the electrical resistance low (less than 5%) over an extended period of time (3 or more weeks).  The primary difference is Zhang does not explicitly teach and/or fairly suggest the use of all three UV absorber components, as instantly claimed, in the required proportions.  Zhang teaches the thinner the coating the more additive addition needed in the composition to maintain the desired absorbance and that when used in the suggested proportions (less than 5 wt. %, preferably 0.3 to 3 wt. %) improves the stability of said optically clear adhesive.  A skilled artisan would not be motivated to use the claimed UV absorber components in the claimed amounts from the overall teachings of the reference.    
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc